DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

[2]	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 December 2020 has been entered.

Notice to Applicant

[3]	This communication is in response to the Amendment and the Request for Continued Examination (RCE) filed 24 December 2020. It is noted that this application is a National Stage Entry of PCT/US14/71559 filed 19 December 2014, which benefits from United States Provisional Patent Application Serial Nos. 61/919,034, 61/919,030, 61/919,036, and 61/919,042, filed 20 December 2013. Claims 1-80 have been cancelled. Claims 81, 85, 91, 95-96, and 100 have been amended. Claims 81-100 are pending.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



[4]	Claims 81-100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 81, as presented by amendment, recites “receiving a ruleset....the rulesets applying a set of rules to a specific context...”. As only a single ruleset has been received, there is insufficient antecedent basis for the reference to “the rulesets”.

Claim 81, as presented by amendment, includes “...analyzing the received data...to...detect occurrence of the events associated with a pattern...”. As there is no previous associated of the received events with a pattern, there is insufficient antecedent basis for the reference to “the events associated with a pattern”.




Claim 89, as presented by amendment recites “...determining, that the event criteria is satisfied...”. In the lineage of the claim, as noted above, claim 81 indicates that “criteria” are formed, but fails to tie the criteria to events. Rather the limitation merely states “criteria” and it is, arguably unclear whether this reference is to events and/or event-related criteria, or whether it references a distinct criteria. By extension, the reference to specific “event criteria” in claim 89 lacks antecedent basis. 

For purposes of applying art and any withdrawal of rejection(s) under 35 U.S.C. 102/103, Examiner assumes the following: (1) a plurality of rulesets having subsets of rules directed to specific task sequences is/are submitted and executed by the system; (2) patterns of events are formed by the system during execution of tasks; (3) the patterns of events serve as triggers for distinct sequences of services invoked by the system in additional POS systems and/or 

Independent claims 91 and 96 present the above noted limitations of claim 81 and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claims 82-90, 92-95, and 97-100 inherit and fail to remedy the deficiencies of their respective parent claims and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 101

[5]	 Previous rejection(s) of claims 81-90 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more have/has been overcome by the amendments to the subject claims and is/are withdrawn. 

Claim Rejections - 35 USC § 103

[6]	Previous rejection(s) of claims 81-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knorr et al. (United States Patent Application Publication No. 2002/0077929) in view of Winters (United States Patent Application Publication No. 2011/0231224) in view of Addala et al. (United States Patent Application Publication No. 2011/0218921), and further in view of Chuma et al. (United States Patent Application Publication No.2015/0073938) have been overcome by the amendments to the subject claims and is/are withdrawn.

Allowable Subject Matter

[7]	Claims 81-100 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Subject Matter Overcoming the Art of Record

[8]	The most closely applicable prior art of record is referred to in the Office Action mailed 24 July 2020 as Knorr et al. (United States Patent Application Publication No. 2002/0077929). Knorr et al. provides an e-commerce transaction system that operates in a distributed environment. Knorr et al .employs a transaction profile and event profile and upon detecting a software executed transaction event, a backend sequence of processes are executed in support of the software executed event, e.g., initiation of an order pending. 

While Knorr et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Knorr et al. disclose the use of an if-then logic/rules to route services associated with a detected event, Knorr et al. does not disclose generation of event pattern criteria during execution of a multi-step process. While the event detection of Knorr et al. can reasonably considered to be a pattern, the pattern is not generated during an execution of the initiating software process. Additionally, while Knorr et al. provides for a change in a sequence of processes based on preceding events, which is a form of aborting certain processes and initiating others, Knorr et al. fails to identify a to be performed execution of the first process on a second computer and abort the process based on identification of a rule not satisfied in an execution of the same process of a first computer. By extension, Knorr et al. fail to alter the sequence and initiate the altered sequence on the second device.


“...analyzing the received data in real time to dynamically detect occurrence of the events associated with a pattern, the analysis based on a contemporaneous formation of [event] criteria for identifying patterns [of events] during execution of the first multi-step software task by the POS terminal...triggering the event orchestration at the first computing device to abort subsequent execution of the first multi-step software tack at a second computing device in response to determining that a rule of the set of rules has not been satisfied...aborting the subsequent execution of the first multi-step software task at the second computing device based on the event orchestration...triggering event orchestration at the first computing device to alter the particular sequence in support of the first multi-step software task without modifying the rules structure; executing the altered sequence in support of the first multi-step software task at the second computing device.”, as required by each of independent claims 81, 91, and 96. (NOTE: See interpretation and correction(s) required under 35 U.S.C. 112(b) as presented above).


Conclusion

[9]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Santhanam et al., SUPPLY CHAIN FINANCIAL ORCHESTRATION SYSTEM, United States Patent Application Publication No. 2016/0171399, paragraphs [0017][0140][0208][0209]: 

Relevant Teachings: Santhanam et al. discloses a system and method which executes and orchestration/flow of tasks associated with a trade transaction. The orchestration and sequence of services are subject to rules operations and triggers. Santhanam et al fail to disclose or otherwise render obvious at least adopting a subsequent execution of a software execution at a second device based on an identified unsatisfied rule during an execution of the same process at a first device and an altering of a services sequence by the first device which is resumed or executed at the second device. Santhanam et al. has a CIP priority date predating the effective filing date of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT D RINES/Primary Examiner, Art Unit 3683